EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1:
----- A multilayer film designed for use in ostomy applications, comprising:
an outer layer as a surface protective layer, the outer layer made of a polymer comprising a polyolefin elastomer, a plasticizer of an epoxidized vegetable oil, and a mineral filler; 
and a barrier layer; wherein the layers of the film are joined together by an adhesive, wherein the adhesive is provided in a first tie layer [[thatcontacts]]that contacts and joins the barrier layer and the outer layer together, and wherein the tie layer is made of a tie layer mixture, wherein the tie layer mixture comprises from 50 wt% to 90 wt% (in the weight of the tielayer mixture) of a first vinyl acetate copolymer, from 10 wt% to 50 wt% (in the [[weightof]]weight of the tie layer mixture) of a second vinyl acetate copolymer, and from 5 wt% to [[15 wt%(in]]15 wt% (in the weight of the tie layer mixture) of a composition comprising slips, antiblocks [[andprocess]]and process aids, wherein the vinyl acetate copolymers, slips, antiblocks, process aids, and other additional components are present in a total amount of 100% of the tie layer mixture. -----
Allowable Claims
Claims 1, 3-8, and 10-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated into the independent claim allowable subject matter as indicated in Final Rejection mailed on 11/2/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
10 February 2022